In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Suffolk County (Werner, J.) dated March 20, 1992, which denied its motion for summary judgment dismissing the complaint on the ground that the plaintiff’s exclusive remedy is found in the Workers’ Compensation Law.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
The record presents no triable issues of fact with regard to the plaintiff’s status as a special employee of the defendant (see, CPLR 3212 [b]; Thompson v Grumman Aerospace Corp., 78 NY2d 553; Cameli v Pace Univ., 131 AD2d 419). Bracken, J. P., Miller, Copertino, Santucci and Altman, JJ., concur.